                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

IN RE:
                                                  Case No.: 18-03496
   Jerry Lee Clark
   Joan Nelson Clark
                                                  Chapter 13
Debtors.

    RESPONSE/OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

       COME NOW the Debtors, by and through the undersigned counsel, and files this

response/objection to the Notice of Mortgage Payment Change [Doc. 52] filed by Home Point

Financial Corporation on November 9, 2019 and states as follows:

       1.      Debtors dispute the mortgage payment change amount as their monthly payment

is increasing from $986.90 to $1,071.64 due to an apparent escrow shortage.

       2.      The annual history attached to the creditors notice reports to show escrow

payments missing from the months of December 2018 and January 2019. [Doc. 52]

       3.      Debtors made mortgage payments during those months and have attached a

payment history provided by Home Point’s counsel from the previous Motion for Relief from

Stay [Doc. 41].

       WHEREFORE, PREMISES CONSIDERED, Debtors pray that this Court will enter an

order suspending the increase in payment change until the parties have had a chance to review

the payment history, and for such other further and different relief as this Court deems

appropriate in law or at equity.




  Case 18-03496       Doc 57       Filed 11/20/19 Entered 11/20/19 08:58:19    Desc Main
                                     Document     Page 1 of 2
                                          Respectfully Submitted,

                                          /s/ James D. Patterson
                                          James D. Patterson (PATTJ6485)
                                          Attorney for Debtors
                                          Underwood & Riemer, P.C.
                                          2153 Airport Boulevard
                                          Mobile, Alabama 36606
                                          Phone: (251) 432-9212
                                          Email: jpatterson@alalaw.com


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the RESPONSE/OBJECTION
TO NOTICE OF MORTGAGE PAYMENT CHANGE was served on the following parties
as set forth herein on November 20, 2019.

The following parties were served by electronic mail through the Court’s CM/ECF system:
   • Daniel B. O’Brien, Chapter 13 Trustee, cperry@ch13mob.com
   • Amanda M. Beckett on behalf of Creditor Home Point Financial Corporation
   • Stephen Bulgarella on behalf of Creditor Home Point Financial Corporation
   • Jacob Mauldin on behalf of Creditor Home Point Financial Corporation
   • B. Andrew Monaghan on behalf of Creditor Home Point Financial Corporation
   • D. Anthony Sottile on behalf of Creditor Home Point Financial Corporation
   • Susannah R. Walker on behalf of Creditor Home Point Financial Corporation

The following parties were served via first class mail as set forth herein:
   • Home Point Financial Corporation, c/o Sottile & Barile, LLC, 394 Wards Corner Road,
       Suite 180, Loveland, OH 45140
   • Home Point Financial Corporation, 11511 Luna Road, Suite 300, Farmers Branch, TX
       75234

                                          /s/ James D. Patterson
                                          James D. Patterson




  Case 18-03496     Doc 57     Filed 11/20/19 Entered 11/20/19 08:58:19        Desc Main
                                 Document     Page 2 of 2
